DETAILED ACTION

Acknowledgement is made of Applicant's remarks and amendments filed November 11, 2020.  Acknowledgement is made of Applicant's amendment to Claim 1 incorporating the limitation of now cancelled Claim 2, which further limits the claimed dosage form to a dosage form comprising an effective amount of a fumaric acid or an ester or a salt thereof, wherein the aspirin and fumaric acid or an ester or a salt thereof are each individually formulated as enterically coated microspheres.


Priority
This application, 16/523,916, filed 07/26/2019 is a continuation of 15/922,729, filed 03/15/2018, now U.S. Patent 10,398,712. 15/922,729 claims priority from provisional applications 62/594,493, filed 12/04/2017 and 62/473,080, filed 03/17/2017. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2020 was filed after the mailing date of the non-Final Office Action on August 11, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Objections and Rejections

Claim objections
The objection to Claims 2 – 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims is rendered moot and is withdrawn in response to Applicant’s amendment cancelling Claim 2 and incorporating the limitations of Claim 2 into independent Claim 1.

Claim rejections – 35 USC § 112
The rejection of Claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is rendered moot and is withdrawn in response to Applicant’s amendment to Claim 1 incorporating the limitation “enterically coated microspheres” from now cancelled Claim 2.

Claim rejections – 35 USC § 102
The rejection of Claims 1, 5 – 7 and 9 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Dyakanov et al. in WO 2015/130998 is rendered moot and is withdrawn in response to Applicant’s amendment to Claim 1 requiring the dosage form to comprise an effective amount  of a fumaric acid or an ester or a salt thereof, wherein the aspirin and fumaric acid or an ester or a salt thereof are each individually formulated as enterically coated microspheres.

Claim rejections – 35 USC § 103
The rejection of Claims 8, 19, 20 and 22 under 35 U.S.C. 103(a) as being unpatentable over Dyakanov et al. in WO 2015/130998, and 
The rejection of Claims 10, 11, 21 and 23 under 35 U.S.C. 103(a) as being unpatentable over Dyakanov et al. in WO 2015/130998 in view of Habboushe, J.P. in US patent 8,652,520, 
are each rendered moot and withdrawn in response to Applicant’s amendment to Claim 1 requiring the dosage form to comprise an effective amount  of a fumaric acid or an ester or a salt thereof, wherein the aspirin and fumaric acid or an ester or a salt thereof are each individually formulated as enterically coated microspheres.

Double Patenting
The rejection of Claims 1, 5 – 8 and 19 – 23 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 – 4 of US patent 10,398,712 and the rejection of Claims 9 – 11 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 – 4 of US patent 10,398,712, in view of Dyakanov et al. in WO 2015/130998 and Habboushe, J.P. in US patent 8,652,520 are each rendered moot and withdrawn in response to Applicant’s amendment to Claim 1 requiring the dosage form to comprise an effective amount  of a fumaric acid or an ester or a salt thereof, wherein the aspirin and fumaric acid or an ester or a salt thereof are each individually formulated as enterically coated microspheres.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Alex Y. Nie on January 15, 2020.
The claims have been amended as follows:
1. (Amended) A dosage form comprising an effective amount of aspirin and an effective amount [[a]] of fumaric acid or an ester or a salt thereof, wherein the aspirin and fumaric acid or an ester or a salt thereof are each individually formulated as enterically coated microspheres.

12. (Amended) A capsule comprising a dosage form comprising an effective amount of aspirin and an effective amount [[a]] of fumaric acid or an ester or a salt thereof, wherein the aspirin and fumaric acid or an ester or a salt thereof are each individually formulated as enterically coated microspheres contained within the capsule shell.

21. (Amended) The dosage form of claim 20, further comprising a portion of which is formulated to dissolve in an oral cavity of a subject. 
 

23. (Amended) The dosage form of claim 22, further comprising a portion of which is formulated to dissolve in an oral cavity of a subject. 


Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a dosage form comprising an effective amount of aspirin and an effective amount a fumaric acid or an ester or a salt thereof, wherein the aspirin and fumaric acid or an ester or a salt thereof are each individually formulated as enterically 
Dyakanov et al. in WO 2015/130998 is representative of the closest prior art.  As discussed in the now withdrawn rejections applied under 35 U.S.C. 102(a)(1) and 103(a), Dyakanov teaches controlled release pharmaceutical compositions comprising one or more fumarate esters suspended in a lipid or lipophilic matrix, wherein the pharmaceutical composition is encapsulated in an enteric soft capsule, and wherein said dosage forms are administered for the treatment of multiple sclerosis.  Dyakanov teaches, oral administration to a subject in need thereof an enteric soft capsule comprising an effective amount of a fumarate ester as the only active ingredient or in combination with one or more NSAIDS (e.g. aspirin).  Dyakanov neither teaches nor suggests a structural modification to the dosage form wherein one or each of the fumarate ester and aspirin are each individually formulated as enterically coated microspheres, as required by amended Claim 1.  
The prior art teaches the function of aspirin in patients treated with dimethyl fumarate, is to reduce flushing induced by DMF.  As disclosed by Sheikh et al. in Clinical Therapeutics 35 (10), 1582 – 1594 (2013) (IDS dated 11/11/2020, NPL Cite No. A5), pretreatment with aspirin reduced flushing incidence and intensity induced by delayed release dimethyl fumarate (DR-DMF) in a clinical trial, wherein the aspirin was not only administered 30 minutes prior to administration of DR-DMF, but further, explicitly teaches the aspirin was not-enterically coated.  Accordingly, one of ordinary skill in the art would not have been motivated to modify the dosage form of Dyakanov and individually formulate as enterically coated microspheres each of the fumarate ester .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3 – 14 and 19 – 23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/DENNIS HEYER/Primary Examiner, Art Unit 1628